Exhibit 10.1

SEPARATION AGREEMENT

 

LOGO [g21231ex10_1pg1a.jpg]

This Separation Agreement (“Agreement”) is made by and between Heung Kyu Kim
(“Executive”) and MagnaChip Semiconductor, Ltd. (the “Company”) (collectively,
the “Parties”):

 

LOGO [g21231ex10_1pg1b.jpg]

WHEREAS, Executive entered into a service arrangement with the Company pursuant
to the offer letter dated as of July 1, 2007;

 

LOGO [g21231ex10_1pg1cnew.jpg]

WHEREAS, Executive’s service arrangement will terminate effective [June 30],
2015 (the “Separation Date”), and whereby Executive voluntarily resigned,
effective as of May 26, 2015 pursuant to that certain resignation letter dated
as of May 26, 2015, from all positions with the Company’s parent company,
MagnaChip Semiconductor Corporation (“MX”), and each of MX’s direct and indirect
subsidiaries (collectively, “MagnaChip”);

 

LOGO [g21231ex10_1pg1d.jpg]

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive has or may
have against the Company, including, but not limited to, any and all claims
arising or in any way related to Executive’s service arrangement with or
separation from the Company; and

 

LOGO [g21231ex10_1pg1e.jpg]

WHEREAS, this Agreement will become effective on the Separation Date.

 

LOGO [g21231ex10_1pg1fnew1.jpg]

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

LOGO [g21231ex10_1pg1gnew.jpg]

1. Consideration. As consideration for the release of claims and all other
covenants made herein, the Parties agree that the Executive shall receive a
payment of KRW 316,620,000 (the “Separation Payment”). The Company shall pay
Executive the Separation Payment as well as the unused-leave cash within
fourteen (14) business days of the Separation Date.

 

LOGO [g21231ex10_1pg2a.jpg]

 

1



--------------------------------------------------------------------------------

2. Benefits.

(a) Executive’s health insurance benefits cease on the Separation Date.
Executive’s participation in all other benefits and incidents of service
arrangement cease on the Separation Date. Executive ceases accruing service
arrangement benefits, including, but not limited to, vacation time and paid time
off, as of the Separation Date.

(b) Each vested stock option granted to Executive pursuant to the MX’s 2009
Common Unit Plan or its 2011 Equity Incentive Plan (the “Plans”) that remains
outstanding and unexercised as of the Separation Date, as set forth on Exhibit A
(collectively, the “Outstanding Options”), shall remain exercisable through the
earliest to occur of (a) the date that is [24] months after the Separation Date,
(b) a Change in Control (as defined in the Plans) or (c) the expiration of the
original term of the Outstanding Options (in each case, to the extent not
exercised prior to such date), at which time any then-unexercised Outstanding
Options shall expire and terminate and Executive shall have no further rights
with respect to such expired and terminated Outstanding Options. Except as
otherwise amended by this Agreement, the Outstanding Options continue to be
governed by the original terms set forth in the applicable option agreements and
the Plans.

 

LOGO [g21231ex10_1pg2bnew.jpg]

 

LOGO [g21231ex10_1pg2c.jpg]

 

LOGO [g21231ex10_1pg2d.jpg]

3. Payment of Salary, Accrued Vacation and Expense Reimbursements. Executive
acknowledges and represents that the Company has paid all salary, wages,
bonuses, annual incentives, deferred compensation, accrued vacation and paid
time off, commissions, expense reimbursements, stock, stock options, housing
allowances, relocation costs, vesting, interest, severance and separation
benefits, and any and all other benefits due to Executive as of the Separation
Date.

 

LOGO [g21231ex10_1pg2e.jpg]

 

2



--------------------------------------------------------------------------------

4. Confidential Information.

(a) Executive will hold in strictest confidence and will not disclose, use,
lecture upon, or publish any of Proprietary Information (as defined below) of
the Company, MagnaChip and third parties. Executive hereby assigns to the
Company any rights that Executive may have or acquire in Proprietary Information
and recognizes that all Proprietary Information shall be the sole property of
the Company and its assigns. For purposes of this Agreement, the term
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company. By way of illustration but not
limitation, “Proprietary Information” includes (i) trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques; (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.

(b) Executive shall return all of the Company’s property and all of the
Proprietary Information in the Executive’s possession to the Company. By signing
this Agreement, Executive represents and declares that Executive has returned
all Company property and Proprietary Information in the Executive’s possession
to the Company.

(c) Executive understands, in addition, that the Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and Executive shall keep the
confidentiality of such Third Party Information. Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone other
than Company personnel who need to know such information in connection with
their work for the Company.

(d) Executive acknowledges that the United States securities laws (as well as
applicable laws of other jurisdictions) prohibit any person who has material,
non-public information about a company from using such information in purchasing
or selling securities of that company, or from communicating such information to
third parties under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Executive
acknowledges that Proprietary Information disclosed by the Company may
constitute such material, non-public information.

 

LOGO [g21231ex10_1pg3anew.jpg]

 

LOGO [g21231ex10_1pg3b.jpg]

 

3



--------------------------------------------------------------------------------

LOGO [g21231ex10_1pg4a.jpg]

 

LOGO [g21231ex10_1pg4b.jpg]

 

LOGO [g21231ex10_1pg4c.jpg]

5. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company, MagnaChip and all of their respective officers, managers,
members, supervisors, members of their board of directors, agents and employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessors, successors, and assigns (collectives, the “Affiliates”).
Executive, on Executive’s own behalf, and on behalf of Executive’s respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company, MagnaChip and Affiliates (the “Releasees”), from, and
agrees not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess arising from any omissions,
acts or facts that have occurred up until and including the Separation Date
including, without limitation:

(a) any and all claims relating to or arising from Executive’s service
arrangement relationship with the Company and the separation of that
relationship, including claims related to salary, wages, bonuses, annual
incentives, deferred compensation, accrued vacation and paid time off,
commissions, expense reimbursements, stock, stock options, housing allowances,
relocation costs, vesting, interest, severance and separation benefits, and any
and all other benefits due to Executive;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of equity of the Company and MagnaChip, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
a covenant of good faith and fair dealing, both express and implied, promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation,

 

4



--------------------------------------------------------------------------------

negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment,
conversion, workers’ compensation and disability benefits;

(d) any and all claims for violation of any national, federal, state or
municipal constitution, law, regulation or statute;

(e) any and all claims arising out of any other laws and regulations relating to
service arrangement or discrimination;

(f) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(g) any and all claims for attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this Section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement, nor to any claims that, by statute, may not be waived.

 

LOGO [g21231ex10_1pg5a.jpg]

 

LOGO [g21231ex10_1pg5b.jpg]

 

LOGO [g21231ex10_1pg5c.jpg]

 

LOGO [g21231ex10_1pg5d.jpg]

 

5



--------------------------------------------------------------------------------

LOGO [g21231ex10_1pg6a.jpg]

 

LOGO [g21231ex10_1pg6b.jpg]

 

LOGO [g21231ex10_1pg6c.jpg]

 

      LOGO [g21231ex10_1pg6dnew.jpg]

 

LOGO [g21231ex10_1pg6e.jpg]

6. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name or on behalf of any
other person or entity against the Company or any other Releasee. Executive also
represents that Executive will not, and does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any other Releasee.

 

LOGO [g21231ex10_1pg6f.jpg]

7. Application for Service Arrangement. While Company may offer to re-enter into
a service arrangement with Executive, Executive understands and agrees that, as
a condition of this Agreement, Executive shall not be entitled to any service
arrangement with the Company, and Executive hereby waives any right, or alleged
right, of service arrangement with the Company.

 

LOGO [g21231ex10_1pg6g.jpg]

8. Confidentiality. The Parties acknowledge that Executive’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Executive agrees to
use Executive’s best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (collectively, “Settlement Information”). Executive agrees to
take every reasonable precaution to prevent disclosure of any Settlement
Information to third parties, and agrees that there will be no publicity,
directly or indirectly, concerning any Settlement Information. Executive agrees
to take every precaution to disclose Settlement Information only to those
attorneys, accountants, governmental entities, courts of law and family members
who have a reasonable need to know (or as required by applicable law) of such
Settlement Information. Executive will not have communication with any

 

6



--------------------------------------------------------------------------------

Company employees, partners, customers, unitholders, or any other third party
regarding Executive’s separation from the Company without prior consent of
Company’s General Counsel or Director of Human Resources.

 

LOGO [g21231ex10_1pg7a.jpg]

9. No Cooperation. Executive agrees Executive will not act in any manner that
might damage the business of the Company. Executive agrees that Executive will
not encourage, counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Executive shall inform the
Company in writing within three (3) business days of receiving any such subpoena
or other court order.

 

LOGO [g21231ex10_1pg7b.jpg]

10. Non-Disparagement. The Company and Executive agree that neither the Company
nor Executive shall make, or cause or assist any other person to make any
statement or other communication which impugns or attacks, or is otherwise
critical of, the reputation, business or character of the other, any subsidiary
or any of their respective officers, directors, employees, products or services.
Executive also agrees to refrain from any interference with the contracts,
relationships and prospective economic advantage of the Releasees. Executive
agrees that Executive shall direct all inquiries by potential future employers
to the Company’s General Counsel or Director of Human Resources.

 

LOGO [g21231ex10_1pg7c.jpg]

11. Non-Solicitation. Executive agrees that for a period of twelve (12) months
immediately following the Separation Date, Executive shall not either directly
or indirectly solicit, induce, recruit, or

 

7



--------------------------------------------------------------------------------

encourage any of the employees or consultants of the Company or MagnaChip to
leave their employment, or attempt to do so, either for Executive or any other
person or entity. Executive also agrees that for a period of twelve (12) months
immediately following the Separation Date , Executive shall not either directly
or indirectly solicit, induce, or attempt to solicit or induce any customer,
client, or supplier (collectively, “Customer”), or any prospective Customer that
is or is planning to be engaged in business relationship with the Company or
MagnaChip in the near future, for the purpose of engaging in competition or
otherwise interfering in any adverse way its relationship with the Company or
MagnaChip.

 

LOGO [g21231ex10_1pg8a.jpg]

12. No Knowledge of Wrongdoing. Executive represents that Executive has no
knowledge of any wrongdoing involving improper or false claims against a
national, federal, or state governmental agency, or any other wrongdoing that
involves Executive or other present or former Company employees.

 

LOGO [g21231ex10_1pg8b.jpg]

13. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement, shall be deemed or
construed to be:

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

(b) an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.

 

LOGO [g21231ex10_1pg8c.jpg]

 

LOGO [g21231ex10_1pg8d.jpg]

 

LOGO [g21231ex10_1pg8e.jpg]

 

8



--------------------------------------------------------------------------------

14. Indemnification. Executive agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Executive, or from any false
representation made herein by Executive, or from any action or proceeding which
may be commenced, prosecuted or threatened by Executive or for Executive’s
benefit, upon Executive’s initiative, or with Executive’s aid or approval,
contrary to the provisions of this Agreement. Executive further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim. In
the event that Executive incurs an indemnification obligation under this
Agreement, Executive acknowledges and agrees that Company may in its discretion
pursue remedies available to the Company at equity and at law.

 

LOGO [g21231ex10_1pg9a.jpg]

15. Best Effort Assistance and Cooperation. Executive acknowledges the
continuation of Executive’s obligations to assist Company after the Separate
Date. Upon request of the Company or MagnaChip after the Separation Date,
Executive agrees to put best efforts to provide the Company and MagnaChip with
assistance with respect to any disputes, claims, complaints, grievances,
charges, actions, petitions and demands that the Company, MagnaChip, or
Affiliates is a part of, or involved in. To that end, Executive will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may request. However, the Company
agrees to bear all reasonable actual costs and fees in which Executive incur
from providing the Company with such assistance.

 

LOGO [g21231ex10_1pg9b.jpg]

16. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement, except as
provided herein.

 

LOGO [g21231ex10_1pg9c.jpg]

17. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Executive under
the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

Executive agrees and understands that Executive is responsible for payment, if
any, of national or local taxes on the sums paid hereunder by the Company and
any penalties or assessments thereon; provided, however, that the Company shall
withhold from the Separation Payment and any benefits due hereunder any taxes,
charges, or other assessments of any kind required under law to be withheld by
the Company. Executive further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of Executive’s failure to pay national or local
taxes or damages sustained by the Company by reason of any such claims,
including reasonable attorneys’ fees.

 

LOGO [g21231ex10_1pg10a.jpg]

18. Dispute Resolution. The Parties agree that any and all disputes arising out
of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be finally resolved by arbitration. Such arbitration
proceedings shall take place in Seoul in accordance with the applicable rules of
arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with such rules, but the proceedings shall be conducted
in English language. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing Party in any arbitration shall be awarded its reasonable attorneys’
fees and costs unless contrary to applicable law. The Parties hereby agree to
waive their right to have any dispute between them resolved in a court of law by
a judge or jury. This Section will not prevent either Party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute upon such
grounds permitted by the applicable law without waiving the right to compel
arbitration.

 

LOGO [g21231ex10_1pg10b.jpg]

19. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party represents and
warrants that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

 

LOGO [g21231ex10_1pg11a.jpg]

 

10



--------------------------------------------------------------------------------

20. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.

 

LOGO [g21231ex10_1pg11b.jpg]

21. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision. The invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

 

LOGO [g21231ex10_1pg11c.jpg]

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Executive’s relationship
with the Company.

 

LOGO [g21231ex10_1pg11d.jpg]

23. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

LOGO [g21231ex10_1pg12a.jpg]

 

11



--------------------------------------------------------------------------------

24. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Chief Executive Officer or other duly authorized officer of
the Company. No waiver by either Party at any time of any breach by the other
Party, or compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

LOGO [g21231ex10_1pg12b.jpg]

25. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the Republic of Korea, without regard to
choice of law provisions. Executive hereby consents to personal and exclusive
jurisdiction and venue in the Republic of Korea.

 

LOGO [g21231ex10_1pg12c.jpg]

26. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

LOGO [g21231ex10_1pg12d.jpg]

27. Interpretation. This Agreement will be prepared in the English and Korean
languages. For purposes of interpretation or resolving ambiguities or
discrepancies, the English version will control and prevail over the Korean
version and any other translation.

 

LOGO [g21231ex10_1pg12e.jpg]

28. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties, with
the full intent of releasing all claims. Executive acknowledges that Executive:

(a) has read this Agreement;

(b) has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of Executive’s own choice or that Executive has
voluntarily declined to seek such counsel;

 

12



--------------------------------------------------------------------------------

(c) understands the terms and consequences of this Agreement and of the releases
it contains; and

(d) is fully aware of the legal and binding effect of this Agreement.

 

LOGO [g21231ex10_1pg13a.jpg]

 

   LOGO [g21231ex10_1pg13bnew.jpg]

 

LOGO [g21231ex10_1pg13c.jpg]

 

LOGO [g21231ex10_1pg13d.jpg]

 

   LOGO [g21231ex10_1pg13enew.jpg]

29. Breach. Executive acknowledges and agrees that any breach of any provision
of this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover and/or cease the consideration
payments provided to Executive under this Agreement.

 

LOGO [g21231ex10_1pg13f.jpg]

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Separation Date.

 

LOGO [g21231ex10_1pg14a.jpg]

 

COMPANY LOGO [g21231ex10_1pg14b.jpg] : MagnaChip Semiconductor, Ltd. LOGO
[g21231ex10_1pg14c.jpg] By:  

/s/ Young-Joon Kim

  Young-Joon Kim LOGO [g21231ex10_1pg14d.jpg]   Representative Director LOGO
[g21231ex10_1pg14e.jpg] EXECUTIVE LOGO [g21231ex10_1pg14f.jpg] :

/s/ Heung Kyu Kim

Heung Kyu Kim LOGO [g21231ex10_1pg14g.jpg]

 

14



--------------------------------------------------------------------------------

EXHIBIT A LOGO [g21231ex10_1pg15a.jpg]

OUTSTANDING OPTIONS LOGO [g21231ex10_1pg15b.jpg]

 

Grant Date LOGO [g21231ex10_1pg15c.jpg]

   Number of
Shares
Granted
LOGO [g21231ex10_1pg15d.jpg]      Exercise Price
per Share
LOGO [g21231ex10_1pg15e.jpg]      Number of
Shares
Exercised
LOGO [g21231ex10_1pg15f.jpg]      Number of
Vesting Shares
Outstanding
LOGO [g21231ex10_1pg15g.jpg]  

December 8, 2009 LOGO [g21231ex10_1pg15h.jpg]

     70,000       $ 5.88         0         70,000   

January 15, 2012 LOGO [g21231ex10_1pg15i.jpg]

     95,000       $ 7.75         0         95,000      

 

 

    

 

 

    

 

 

    

 

 

 

Total LOGO [g21231ex10_1pg15j.jpg]

     16,5000            0         16,5000      

 

 

    

 

 

    

 

 

    

 

 

 

 

15